Citation Nr: 9931415	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for acne vulgaris with 
keloid scars and versicolor, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to August 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent rating 
for acne vulgaris with keloid scars and versicolor.  A May 
1999 rating decision granted an increased rating of 30 
percent for acne vulgaris with keloid scars and versicolor, 
effective August 29, 1996, the date of the veteran's claim 
for increase.  However, as that claim does not constitute a 
full grant of benefits sought on appeal, the veteran's claim 
for entitlement to an increase greater than 30 percent 
remains before the Board.

This claim was previously before the Board and resulted in a 
February 1999 remand which requested an examination of the 
veteran's skin disability.  That development has been 
completed and this claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's acne vulgaris with keloid scars and 
versicolor is exceptionally repugnant.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 50 
percent, but not greater, for acne vulgaris with keloid scars 
and versicolor are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran established service connection for acne vulgaris 
with keloid scars and versicolor by means of a December 1968 
rating decision, which assigned a 10 percent disability 
rating.  That rating was continued by a November 1996 rating 
decision, which is the subject of this appeal.  A May 1999 
rating decision granted an increased rating of 30 percent for 
acne vulgaris with keloid scars and versicolor, effective 
August 29, 1996, the date of the veteran's claim for 
increase.  However, as that claim does not constitute a full 
grant of benefits sought on appeal, the veteran's claim for 
entitlement to an increase greater than 30 percent remains 
before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's skin disability has been evaluated 
pursuant to the criteria for the evaluation of eczema found 
in Diagnostic Codes 7806 of the Schedule.  38 C.F.R. § 4.118 
(1999).  Under those criteria, a rating of 30 percent is 
warranted where the evidence shows eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A rating of 50 percent is warranted where the evidence shows 
eczema with ulceration or extensive defoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  The Schedule does not provide for a rating 
greater than 50 percent for a skin disability except where 
tuberculosis luposa (lupus vulgaris) is shown.  38 C.F.R. 
§ 4.118 (1999).

A March 1999 VA skin diseases (other than scars) examination 
notes that the veteran was first treated in approximately 
1962 in service with keloidal bumps of the face.  Those 
developed post daily mandatory shaving.  Beginning in 1993, 
the veteran reported that he began breaking out on the scalp 
with pustules and papules, which became crusted and tender.  
The examiner felt that was the diagnosis of folliculitis 
given in May 1997.  The veteran had constant problems with 
acne and keloid scarring since the condition began, with 
tinea versicolor which was clear during the winter, but 
occurred on a yearly basis.  The folliculitis had been waxing 
and waning since its inception in 1993.  The 
pseudofolliculitis which accompanied the acne of the chest 
and back had also been a problem since 1962 or 1963 and had 
been somewhat constant.  The veteran used Tetracycline 
without side effects.  He also used alcohol swabs as an anti-
bacterial over the chest and back.  Physical examination 
revealed that over the anterior chest there was a very 
obvious 30 by 25 centimeter area of thickened, 
hyperpigmented, firm plaques.  There were smaller plaques, 
similar in nature, over the shoulders and several 
hyperpigmented firm papules over the back.  There were active 
pustules and comedones over the back numbering less than ten 
each, total.  There were several capsules over the occipital 
region of the scalp and the beard area.  The veteran had a 
mid-length beard.  The examiner provided diagnoses of 
excessive keloidal scarring, secondary to acne of the chest 
and back; mild acne keloidosis of the occipital region; acne 
vulgaris; tinea versicolor, currently clear; 
pseudofolliculitis, currently mild; and scalp folliculitis, 
currently clear.  The examiner also submitted photographs to 
further document the veteran's skin conditions.  The veteran 
had no exfoliation, exudation, or crusting.  Itching was a 
prominent symptom and occurred on a daily basis.  The 
examiner opined that the skin condition was markedly 
disfiguring, particularly to areas of the chest and back.

The Board has examined the medical evidence of record, 
particularly including the pictures accompanying the March 
1999 VA examination.  Upon review of the evidence, the Board 
finds that the veteran's acne vulgaris with keloid scars and 
versicolor is exceptionally repugnant, which warrants a 
rating of 50 percent pursuant to the criteria for the 
evaluation of eczema.  The Board notes that the examiner at 
the March 1999 examination found the veteran's skin to be 
markedly disfigured, however, resolving the benefit of the 
doubt in the favor of the veteran, the Board finds that his 
symptomatology more nearly approximates the criterion of 
creating scarring which is exceptionally repugnant.

The Board therefore finds that 50 percent, the maximum 
schedular rating is appropriate for the veteran's disability.  
As the veteran will now be assigned the schedular maximum 
rating, the Board finds that the criteria for any higher 
schedular rating are not met, and thus any claim for a higher 
schedular rating must be denied.  See, McGrath v. Brown, 5 
Vet.App. 57 (1993).

Nonetheless, the Chief Counsel of VA has held that the Board 
must address entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, may be 
inadequate to compensate for the average impairment of 
earning capacity due to intervertebral disc syndrome, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion. VAOPGCPREC 36-97 (Dec. 12, 1997).  The 
Board recognizes that this claim is not one involving a 
musculoskeletal injury or any limitation of motion and that 
the General Counsel's decision is not applicable.  The Board 
further notes that the Board is precluded from consideration 
of the award of extraschedular compensation in the first 
instance without such a claim first being referred from an 
agency of original jurisdiction to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet.App. 88 (1996).  However, the 
Board also finds that the evidence does not show any 
exceptional or unusual circumstances which might warrant 
referral for consideration of extraschedular compensation.  
The Schedule specifically provides that where exceptional 
repugnance is shown due to a skin disability, the maximum 
rating shall be 50 percent.  Therefore, the Board finds that 
the 50 percent rating the veteran is being assigned already 
contemplates the repugnance shown be exceptional and thus 
consideration of referral for consideration of an 
extraschedular rating is not warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 50 percent, but not 
greater, for acne vulgaris with keloid scars and versicolor 
are met and the veteran's claim therefor is granted, subject 
to the laws and benefits governing the disbursement of 
monetary benefits.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7806 
(1999).


ORDER

Entitlement to an increased rating of 50 percent, but not 
greater, for acne vulgaris with keloid scars and versicolor 
is granted, subject to the laws and benefits governing the 
disbursement of monetary benefits




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

